Name: Council Decision 2012/835/CFSP of 21Ã December 2012 extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  European construction;  defence
 Date Published: 2012-12-28

 28.12.2012 EN Official Journal of the European Union L 357/13 COUNCIL DECISION 2012/835/CFSP of 21 December 2012 extending Decision 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal by the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2010, the Council adopted Decision 2010/96/CFSP (1). (2) On 28 July 2011, the Council adopted Decision 2011/483/CFSP (2) amending Decision 2010/96 CFSP and extending it for a further period of one year. (3) Due to a delay in the adoption of a new Council Decision amending and extending Decision 2010/96/CFSP, it is necessary to extend the validity of the latter with a view to covering the presence of the EU training mission EUTM Somalia in Uganda as from 1 January 2013. (4) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission. (5) The EU military mission should be further extended, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/96/CFSP is hereby amended as follows: (1) Article 10 is replaced by the following: "Article 10 Financial arrangements 1. The common costs of the EU military mission shall be administered in accordance with Council Decision 2011/871/CFSP of 19 December 2011 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (3) ("ATHENA"). 2. The financial reference amount for the common costs of the EU military mission for the period until 9 August 2011 shall be EUR 4,8 million. The percentage of the reference amount referred to in Article 25(1) of ATHENA shall be 60 %. 3. The financial reference amount for the common costs of the EU military mission for the period from 9 August 2011 until 31 December 2012 shall be EUR 4,8 million. The percentage of this reference amount referred to in Article 25(1) of ATHENA shall be 30 %. 4. The financial reference amount for the common costs of the EU military mission for the period starting on 1 January 2013 shall be EUR 0,05 million. The percentage of this reference amount referred to in Article 25(1) of ATHENA shall be 100 %. (2) In Article 12, paragraph 2 is replaced by the following: "2. The mandate of the EU military mission shall end on 31 January 2013.". Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2013. Done at Brussels, 21 December 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 44, 19.2.2010, p. 16. (2) OJ L 198, 30.7.2011, p. 37. (3) OJ L 343, 23.12.2011, p. 35.".